UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                          Airman First Class CHRISTIAN A. KNODE
                                   United States Air Force

                                              ACM S32234

                                           3 September 2015

         Sentence adjudged 1 April 2014 by SPCM convened at Fairchild Air Force
         Base, Washington. Military Judge: William C. Muldoon (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 4 months,
         and reduction to E-1.

         Appellate Counsel for the Appellant:                  Major Jennifer J. Raab and
         Major Thomas A. Smith.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                  Before

                              MITCHELL, TELLER, and BENNETT
                                  Appellate Military Judges

                                     OPINION OF THE COURT

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



BENNETT, Judge:

       At a special court-martial composed of a military judge sitting alone, Appellant
was found guilty, in accordance with his pleas, of attempted wrongful introduction and
distribution of 3,4-methylenedioxymethamphetamine (MDMA), and wrongful use of the
same substance, in violation of Articles 80 and 112a, UCMJ, 10 U.S.C. §§ 880, 912a.
Appellant was sentenced to a bad-conduct discharge, confinement for 135 days, and
reduction to E-1. Pursuant to a pretrial agreement, the convening authority approved
only as much of the sentence as provided for a bad-conduct discharge, confinement for 4
months, and reduction to E-1.
       On appeal, Appellant contends that his sentence is inappropriately severe.1 We
disagree and affirm the findings and the sentence as adjudged.

                                                  Background

       Appellant agreed to provide 3,4-methylenedioxymethamphetamine (MDMA) to an
Airman who happened to be an Air Force Office of Special Investigations (AFOSI)
confidential informant.2 Appellant drove a civilian drug dealer, who otherwise had no
access to the base, to Fairchild Air Force Base and brought her into his dormitory. He
took the substance he believed was MDMA from her and gave it to the AFOSI
confidential informant in exchange for $90.00. Unbeknownst to Appellant, the substance
he introduced and distributed was not MDMA but instead was dimethyl sulfone which is
structurally and physically similar to MDMA. For this conduct, Appellant pled guilty to
attempted wrongful introduction of and wrongful distribution of MDMA.

      Less than two months later, Appellant purchased MDMA from the same civilian
drug dealer and ingested it in the parking lot of a night club in downtown Spokane,
Washington. He was with another Airman at the time. For this, Appellant pled guilty to
wrongfully using MDMA.

                                         Sentence Appropriateness

       This court reviews sentence appropriateness de novo. United States v. Lane, 64
M.J. 1, 2 (C.A.A.F. 2006). We “may affirm only such findings of guilty and the sentence
or such part or amount of the sentence, as [we find] correct in law and fact and
determine[], on the basis of the entire record, should be approved.” Article 66(c), UCMJ,
10 U.S.C. § 866(c). “We assess sentence appropriateness by considering the particular
appellant, the nature and seriousness of the offense[s], the appellant’s record of service,
and all matters contained in the record of trial.” United States v. Anderson, 67 M.J. 703,
705 (A.F. Ct. Crim. App. 2009). Although we are accorded great discretion in
determining whether a particular sentence is appropriate, we are not authorized to engage
in exercises of clemency. United States v. Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010). We
consider whether Appellant’s sentence was appropriate “judged by ‘individualized
consideration’ of [Appellant] ‘on the basis of the nature and seriousness of the offense
and the character of the offender.’” United States v. Snelling, 14 M.J. 267, 268 (C.M.A.
1982) (quoting United States v. Mamaluy, 27 C.M.R. 176, 180–81 (C.M.A. 1959)).

       We have given individualized consideration to this particular Appellant, the nature
and seriousness of his offenses, Appellant’s record of service, and all other matters
contained in the record of trial. In addition to wrongfully using MDMA, Appellant
1
  Appellant raises this issue pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982).
2
  After listening to the military judge’s explanation of “entrapment,” Appellant agreed that he was not entrapped by
the AFOSI confidential informant.


                                                         2                                          ACM S32234
attempted to wrongfully introduce this substance to Fairchild Air Force Base and
wrongfully distribute it to a fellow Airman, after bringing a known drug dealer onto the
base. We find the approved sentence was clearly appropriate in this case, and was not
inappropriately severe.

                                       Conclusion

       The approved findings and the sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of Appellant occurred. Articles 59(a) and
66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the approved findings and the
sentence are AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court




                                            3                                ACM S32234